DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendments filed April 1, 2019 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; claims 14-22 are canceled and claims 23 and 24 have been added. Accordingly, claims 1-13, 23 and 24 are pending in this application, with an action on the merits to follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of new claims 23-24 must be shown or the feature(s) canceled from the claim(s). With respect to claim 23, there does not appear to be an illustration where the at least three edges are all straight, due to the rounded vertexes (i.e. at best, a majority portion of each of the edges is straight; Examiner notes that claim 24 depends from claim 23).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
The abstract of the disclosure is objected to because begins with a statement that can be implied—“The present technology relates to…”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-13, 23 and 24 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “a plurality of connections that are flexible, wherein each of the plurality of tiles is connected to another immediately adjacent one of the plurality of tiles by one of the plurality of connections at one of the at least three sides such that each of the plurality of connections bends along a respective direction determined by adjacent sides of adjacent tiles”.  This limitation is indefinite because it reads as a method-of-use limitation within a product claim, which is improper (i.e. the claim recites the active action of the structural subject matter rather than reciting the functionality thereof).  Correction is required.  Examiner suggests “a plurality of connections that are flexible, wherein each of the plurality of tiles is connected to is configured to bend along a respective direction determined by adjacent sides of adjacent tiles”.
Regarding claim 2, Applicant recites “wherein the helmet is substantially cylindrical in the second configuration”.  This limitation is indefinite because it combines an approximating term (i.e. substantially) with a shape term (i.e. cylindrical).  It is unclear how much the helmet, in the second configuration, can deviate from exactly cylindrical to a point where it is no longer “substantially” cylindrical.  Correction/clarification is required.  For purposes of examination, a perfectly cylindrical helmet in the second configuration is not deemed to be required to meet the claim limitation.
Regarding claim 12, Applicant recites “an inner layer and an outer layer that sandwich the plurality of tiles”.  It is unclear whether the inner layer and the outer layer together collectively sandwich all of the plurality of tiles, or that the plurality of tiles each have a respective inner layer and a respective outer layer, resulting in the tiles being sandwiched individually by respective pairs of inner and outer layers.  Correction is required.  
Regarding claim 24, Applicant recites “each of the gaps is consistent along a length of the gap”. This limitation is indefinite because the claim fails to clarify what about the gap is actually consistent.  Correction is required.  For purposes of examination, the limitation will be interpreted as best as can be understood in relation to the prior art, as addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8 and 12, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (US 2008/0172779).
Regarding independent claim 1, Ferguson discloses a helmet (see helmet in Fig. 7) comprising: a plurality of tiles (“two or more pads #44” (Para. 0048); wherein each pad is a “tile”) configured to absorb impact (Abstract discusses impact absorption of the material used for the pads), each of the tiles including a profile with at least three sides (Fig. 7 shows pads to have four sides with rounded corners between the sides; Ferguson further discloses that the pads can be any shape or size (end of Para. 0048)) and including a thickness (since the pads are three-dimensional structures, they include at least some measurable thickness; Fig. 1 shows a cross-sectional view of one example of the thickness arrangement); a plurality of connections (pads are stitched together or otherwise connected to each other at flexible edging #40 (Para. 0048), 
Regarding claim 2, Ferguson discloses that the helmet is substantially cylindrical in the second configuration (since the configuration in Fig. 7 is already somewhat 
Regarding claim 6, Ferguson discloses that each of the plurality of tiles includes, within the thickness, a base layer (see Fig. 1; additional anisotropic layer #2A is a base layer), a top layer (second layer #4 is a top layer; Para. 0033 describes layer #4 as bout an outer layer of the pad #44 (i.e. tile)) and an impact absorbing layer (anisotropic layer #2 is an impact absorbing layer; Para. 0035-0036 describes impact absorption capabilities, although Examiner notes that all solid objects can absorb at least some amount of impact, absent further distinguishing limitations in the claim) between the base layer and the top layer (as shown in Fig. 1, layer #2 is between #2A (i.e. base layer) and #4 (i.e. top layer)).
Regarding claim 7, Ferguson discloses that the impact absorbing layer comprises a honeycomb material (thermoplastic perforated honeycomb material is used as the layer #2 (i.e. impact absorbing layer); Paras. 0035-0036).
Regarding claim 8, Ferguson discloses that the honeycomb material includes a plurality cells (Fig. 1 shows cells within the honeycomb layer #2), each of the cells including walls surrounding a central opening (the honeycomb is “perforated” indicating a central opening in the cells, with a structural wall defining the cells themselves), and the walls extend parallel to the thickness (see Fig. 1, which shows the walls to be parallel to the thickness of the overall pad #44 (i.e. tile)).
Regarding claim 12, Ferguson discloses that the helmet further comprises an inner layer and an outer layer that sandwich the plurality of tiles (Para. 0034 discloses 
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ferguson or, in the alternative, under 35 U.S.C. 103 as obvious over Ferguson in view of [Lampe et al. (hereinafter “Lampe”) (USPN 6,381,760), regarding claim 3 only; Raffler (USPN 5,012,533), regarding claim 4 only].
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
With respect to claim 3, Examiner notes that Lampe teaches a protective headgear that includes multiple panels that are attached together by flexible connectors that are stretchable (i.e. elastic) (“stretchable adjustment straps” #7; Col. 4, Lines 33-35 and 58-60 of Lampe), in order to allow the headgear to stretch to fit the head of the wearer.
With respect to claim 4, Examiner notes that Raffler teaches a protective headgear with multiple panels that are affixed together by a flexible, but non-stretchable material of a hinged plate #20 (Figs. 5 and 6 of Raffler; Col. 3, Lines 39-43 of Raffler).
Ferguson, Lampe and Raffler all teach analogous inventions in the field of helmets with flexibly-connected protective panels.  Absent a showing of criticality with 
Claim 13, as best as can be understood, is rejected under 35 U.S.C. 102(a)(1) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Ferguson, as applied to claims 1 and 12 above.
Regarding claim 13, Ferguson teaches all the limitations of claims 1 and 12, as set forth above.  Ferguson, as noted above, teaches that there can be an inner lining, placed next to the skin, such as a moisture-wicking material for improved hygiene/comfort for the wearer, as well as an outer material that can be breathable, such as a mesh.  Ferguson does not disclose whether at least one of these materials is configured to slip relative to the plurality of tiles during an impact transverse to the thickness, and it cannot be determined definitively whether these material layers could In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  At the least, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the moisture-wicking layer to at least be capable of slipping to some degree upon a hypothetical impact transverse to the thickness of the pads #44 (i.e. tiles) relative to the additional anisotropic layer #2A, since the moisture-wicking covering is not disclosed by Ferguson as being rigidly adhered to the pads or for the outer mesh breathable layer to be capable of slipping in the same hypothetical event relative to the outer second layer #4, and it would be further obvious for the moisture wicking material and outer breathable mesh material to have only been loosely affixed to their respective impact layers, such as at the side edges, in order to further promote the breathability/wickability characteristics that would likely be hindered by a rigid attachment to the layer, and further since at least some degree of strong transversely-angled impact would likely break any attachment between these material layers and their underlying/overlying impact layers past a certain threshold of the strength of the attachment itself, thus causing some amount of slippage therebetween.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 23 and 24, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson as applied to claim 1 above, and further in view of Norton (USPN 8,739,316).
Regarding claims 5 and 23, Ferguson teaches all the limitations of claim 1, as set forth above.  Ferguson does not teach that the profile (of each tile) is a triangle with rounded vertexes (claim 5), nor does Ferguson teach that the at least three sides are straight (claim 23).  Ferguson does, however, teach that the pads #44 (i.e. tiles) can be of any suitable shape and size (Para. 0048 of Ferguson).
Norton teaches a protective headwear device that includes an assembly of impact-protection panels/tiles, wherein each of the panels are triangular shapes with rounded vertexes, the edges being straight between the rounded edges (as shown in Figs. 1, 2, 4 of Norton).
Ferguson and Norton teach analogous inventions in the field of headwear with a series of protective panels.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the rounded-vertex triangular shape taught by Norton as the pad shape of choice for the pads #44 of Ferguson in order to provide a known pad shape that can better conform to the shape of the head of the wearer, thereby making the headwear more comfortable to wear (as suggested in Col. 2, Lines 24-31 of Norton).  As a result of the modification, the pads #44 of modified Ferguson would each have a triangular shape with rounded 
Regarding claim 24, the modified device of Ferguson (i.e. Ferguson in view of Norton, as explained with respect to claim 23 above) is disclosed to teach all the limitations of claims 1 and 23, as set forth above, and further discloses that the plurality of tiles are arranged such that each of the plurality of connections corresponds to a gap between tiles and each of the gaps is consistent along a length of the gap (since the edging #40 defines the plurality of connections, and the edging is present within the gaps between the pads #44 (i.e. tiles), then the gaps are “consistent” along their lengths, at least with respect to the gaps being consistently present and occupied by the edging, as best as this claim can be understood).
Claims 9-11, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson as applied to claims 1 and 6 above, and further in view of Grant et al. (hereinafter “Grant”) (US 2015/0047109).
Regarding claims 9-11, Ferguson teaches all the limitations of claims 1 and 6, as set forth above, but does not teach that there is a rotation layer between the top layer and the impact absorbing layer, wherein the rotation layer is configured to allow relative rotation between the top layer and the impact absorbing layer (claim 9), wherein the relative rotation is a limited amount of relative rotation (claim 10), wherein the rotation layer includes a socket and the top layer includes a ball that together form a ball and socket joint (claim 11).
Grant teaches a system for energy dissipation in helmets (Title/Abstract of Grant), wherein the system includes a rotation layer (connector #26) between a top 
Ferguson and Grant teach analogous inventions in the field of helmets with multiple layers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the ball-and-socket joint connection taught by Grant in between the layers #2 (i.e. impact absorbing layer) and #4 (i.e. top layer) in order to provide the helmet with an added benefit of shifting the direction of the impact force slightly off from the point of contact to result in a lessened impact encountered by the wearer, due to the divergence allowed by the limited rotation between the layers (as taught by Grant), wherein the protection of the wearer’s head would be increased and injury risk reduced, as is well-known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0191972 - Collapsible helmet formed of panels flexibly connected to one another
USPN 3,208,080 - Collapsible helmet formed of panels flexibly connected to one another
USPN 8,220,072 - Padding formed by hinged connections between triangular tiles
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732